DETAILED ACTION
1. 	This following is a Final Office Action is in response to Applicant's amendment received on June 16, 2022. Claims 1-3, 5-9, 11-15 and 17-21 are currently pending. 
			
				Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
3. 	The 35 U.S.C. 103 rejection of claims 1-3, 5-9, 11-15 and 17-21 in the previous action is maintained.
 				
Response to Arguments

4.	Applicant's arguments filed on September 10, 2020 have been fully considered but they are not persuasive. 
Response to The arguments
5. 	Specifically, Applicant argues (Page 6 of remarks) that no combination of Lyle, Farrell and Deeter teaches or suggests automatically turning off at least some notifications at the electronic device at a start of the out-of-office period. Applicant further argues that nowhere does Deeter teach or suggest "turning off at least some notifications at the electronic device at a start of the out-of-office period".
	In response, the Examiner respectfully disagrees. Deeter teaches a user interface that allows a user to opt out of certain types of notifications. If the user clicks on an x-out button an opt-out message is displayed. The opt-out message allows the user to turn off all the notifications from the notification cluster or keep the notifications on. if the user clicks on the turn off button, a confirmation message is displayed informing the user that the user is not going to get any notification from a cluster in the future, and a timestamp 430 informs the user of the time the action was performed, which is equivalent to applicant’s claimed features of “automatically turning off at least some notifications at the electronic device at a start of the out-of-office period”. Note Paragraphs 0046 and 0048 of Deeter. It would have been obvious to a person of ordinary skill the art at the time of the effective filing date of the claimed invention to have incorporated the teachings of Deeter in the disclosures of Lyle and Farrel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

 				Claim Rejections - 35 USC § 103
6.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention 
was made.
7.  	Claims 1-3, 5-9, 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al (U.S. Publication No. 20080091504, hereinafter Lyle) in view of Farrell et al (US Application No. 20110004503, hereinafter Farrell) in further view of Deeter et al (US Application No. 20140172996 hereinafter Deeter) as rejected in the prior office action mailed on March 17, 2022.
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO- 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RJ/
/ROMAIN JEANTY/Primary Examiner, Art Unit 3623